Order unanimously modified to the extent of directing that Anthony Esposito and Alex Bail, as president and secretary-treasurer, respectively, of the Playthings, Jewelry & Novelty Workers International Union, affiliated with the Congress of Industrial Organizations, be brought in as parties defendant and that the present defendants be permitted to serve an amended answer containing a counterclaim against such defendants and the plaintiff, upon condition that the defendants-appellants stipulate to withdraw the motion as to the other proposed additional defendants and proceed to trial within two days after joinder of issue as to the counterclaim; otherwise the order appealed from is affirmed. No opinion. Settle order on notice. Present — Peek, P, J., Glennon, Dore, Van Voorhis and Shientag, JJ.